DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application claims priority to Korean Patent Application No. 10-2017-0133971 filed on 10/16/2017. Claims 1-27 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/21/2018, 03/26/2019, and 01/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 18:
a generator configured to generate a target sentence corresponding to a source sentence using a first decoding model;
a calculator configured to calculate reward information associated with the target sentence using a second decoding model; and
an updater configured to generate an updated sentence generation model by resetting respective weights of nodes in the first decoding model based on the calculated reward information.
Claim 19:
wherein the calculator is further configured to calculate the reward information based on a word sequence in which words included in the target sentence are arranged in an order different from an order of the words in the target sentence.

Claim 20:
wherein the calculator is further configured to calculate the reward information by calculating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time.
Claim 21
wherein the calculator is further configured to calculate the reward information by inputting, to the second decoding model, a word sequence in which characters included in each of words included in the target sentence are separated.
Claim 22
wherein the calculator is further configured to calculate, based on the source sentence and a first character output from the second decoding model at a previous time, the reward information by calculating a probability that a second character is generated from the second decoding model at a current time.
Claim 23
wherein the generator is further configured to generate target sentences in response to a final result value, among final result values output from the first decoding model in response to the source sentence, being in a specified range.
Claim 24
the generator is further configured to generate target sentences based on an output value output from the first decoding model at a first time in response to a word in the source sentence, and
the calculator is further configured to calculate reward information associated with the target sentences generated at the first time using the second decoding model.

Claim 25
wherein the generator is further configured to generate first target sentences based on an output value output from the first decoding model in response to each of words in the source sentence, and generate second target sentences in response to a final result value, among final result values output from the first decoding model in response to an entirety of the source sentence, being in a specified range.
Claim 26
wherein the calculator is further configured to calculate, using the second decoding model, first reward information associated with the first target sentences, and calculate, using the second decoding model, second reward information associated with the second target sentences.
Claim 27
the generator is further configured to generate, using the second decoding model, a new target sentence corresponding to the source sentence,
the calculator is further configured to calculate, using the first decoding model, reward information associated with the new target sentence, and
the updater is further configured to reset respective weights of nodes in the second decoding model based on the calculated reward information.
The Specification provides the following:
[0063] Referring to FIG. 1, an updating apparatus 100 includes a generator 110, a calculator 120, and an updater 130. The updating apparatus 100 is representative of at least one processor, and the generator 110, the calculator 120, and the updater 130 may be implemented by the processor.
Also see Specification paragraphs [0058]-[00120], which reiterate the various claimed functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitations in claims 18-27 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see “Claim Interpretation” section). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification [0063] discloses that “the generator 110, the calculator 120, and the updater 130 may be implemented by the processor”. Specification paragraphs [0058]-[00120] reiterate the various claimed functions, but do not clearly identify the corresponding algorithm for each of the claimed functions for which 35 U.S.C. 112(f) is invoked. Therefore, the claims lack written description under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. See MPEP 2181(II)(B) (“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI”). Each of dependent claims 19-27 is rejected based on the same rationale as the claim from which it depends.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations in claims 18-27 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see “Claim Interpretation” section). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification [0063] discloses that “the generator 110, the calculator 120, and the updater 130 may be implemented by the processor”. Specification paragraphs [0058]-[00120] reiterate the various claimed functions, but do not clearly identify the corresponding algorithm for each of the claimed functions for which 35 U.S.C. 112(f) is invoked. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181(II)(B) (“For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’")”). Each of dependent claims 19-27 is rejected based on the same rationale as the claim from which it depends.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For examination purposes, the claimed “generator”, “calculator”, and “updater” are interpreted as processors. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generating a target sentence corresponding to a source sentence...
calculating reward information associated with the target sentence...
generating an updated sentence generation model by resetting respective weights of nodes in the first decoding model based on the calculated reward information
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generating a target sentence corresponding to a source sentence (generating a sentence corresponding to another sentence corresponds to evaluation and judgment); calculating reward information associated with the target sentence (corresponds to mathematical calculation); generating an updated sentence generation model by resetting respective weights of nodes in the first decoding model based on the calculated reward information (generating an updated model by resetting weights (corresponds to mathematical relationships and equations, see Specification [00109]-[00111] and Fig. 4A) based on calculation of reward information (corresponds to mathematical calculation)).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating a target sentence...” and the additional element of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, and  “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the calculating of the reward information comprises calculating the reward information based on a probability that each of words included in the target sentence is generated from the second decoding model
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass wherein the calculating of the reward information comprises calculating the reward information based on a probability that each of words included in the target sentence is generated from the second decoding model (corresponds to mathematical calculation, relationship, and equation; see Specification [0083]-[0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating a target sentence...” and the additional element of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, and  “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the calculating of the reward information
further comprises
calculating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass calculating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time (corresponds to mathematical calculation, relationship, and equation; see Specification [0083]-[0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating a target sentence...” and the additional element of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, and  “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the calculating of the reward information further comprises calculating the reward information based on a word sequence in which the words included in the target sentence are arranged in an order different from an order of the words in the target sentence 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass wherein the calculating of the reward information further comprises calculating the reward information based on a word sequence in which the words included in the target sentence are arranged in an order different from an order of the words in the target sentence model (corresponds to mathematical calculation, relationship, and equation; see Specification [0083]-[0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating a target sentence...” and the additional element of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, and  “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Please see analysis of claim 1.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “using a first decoding model” and “wherein the first decoding model is a forward decoding model comprising a recurrent neural network (RNN)” amount to mere instruction to use a specific type of first decoding model to implement the mental process of “generating a target sentence...”.  The additional elements of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” and “the second decoding model is a backward decoding model comprising another RNN” amount to mere instruction to use a specific type of second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, and  “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the resetting of the respective weights comprises calculating, using the first decoding model, policy information associated with the target sentence, and
resetting the respective weights based on the respective weights corresponding to a specified condition, using the calculated policy information and the calculated reward information. 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass wherein the resetting of the respective weights comprises calculating...policy information associated with the target sentence (corresponds to mathematical calculation), and resetting the respective weights based on the respective weights corresponding to a specified condition, using the calculated policy information and the calculated reward information (resetting weights (corresponds to mathematical relationships and equations, see Specification [00109]-[00111] and Fig. 4A) based on calculation of reward and policy information (corresponds to mathematical calculation)).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating a target sentence...” and the mathematical calculation of “calculating...policy information associated with the target sentence”, and the additional element of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, and  “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
calculating of the policy information comprises calculating the policy information based on a probability that each of words included in the target sentence is generated from the first decoding model 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass calculating of the policy information comprises calculating the policy information based on a probability that each of words included in the target sentence is generated from the first decoding model (corresponds to mathematical calculation, see Specification [00101]-[00105]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating a target sentence...” and the mathematical calculation of “calculating...policy information associated with the target sentence”, and the additional element of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, and  “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the calculating of the policy information further comprises calculating, based on the source sentence and a first word output from the first decoding model at a previous time, a probability that a second word is generated from the first decoding model at a current time 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass wherein the calculating of the policy information further comprises calculating, based on the source sentence and a first word output from the first decoding model at a previous time, a probability that a second word is generated from the first decoding model at a current time (corresponds to mathematical calculation, see Specification [00100]-[00105]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating a target sentence...” and the mathematical calculation of “calculating...policy information associated with the target sentence”, and the additional element of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, and  “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the resetting of the respective weights further comprises resetting weights that maximize an objective function defined by reward information and policy information associated with each of target sentences 
and the target sentences are generated from the source sentence... 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the resetting of the respective weights further comprises resetting weights that maximize an objective function defined by reward information and policy information associated with each of target sentences (corresponds to mathematical relationships and equations, see Specification [00109]-[00111] and Fig. 4A); and the target sentences are generated from the source sentence (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental processes of “generating a target sentence...” and “the target sentences are generated from the source sentence” and the mathematical calculation of “calculating...policy information associated with the target sentence”, and the additional element of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, and  “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the resetting of the respective weights further comprises resetting weights that minimize a loss function defined by an objective function and a probability that a predetermined correct sentence for the source sentence is generated from the first decoding model
target sentences are generated from the source sentence...
and the objective function is defined by reward information and policy information associated with each of the target sentences 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In In particular, the above limitations in the context of this claim encompass the resetting of the respective weights further comprises resetting weights that minimize a loss function defined by an objective function and a probability that a predetermined correct sentence for the source sentence is generated from the first decoding model (corresponds to mathematical relationships and equations, see Specification [00113]-[00116]); the target sentences are generated from the source sentence (corresponds to evaluation and judgment); and the objective function is defined by reward information and policy information associated with each of the target sentences (corresponds to mathematical relationship, see Specification [00113]-[00116]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental processes of “generating a target sentence...” and “the target sentences are generated from the source sentence” and the mathematical calculation of “calculating...policy information associated with the target sentence”, and the additional element of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, and  “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the generating of the target sentence comprises generating target sentences in response to a final result value, among final result values output from the first decoding model in response to the source sentence, being in a specified range 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass wherein the generating of the target sentence comprises generating target sentences in response to a final result value, among final result values output from the first decoding model in response to the source sentence, being in a specified range  (generating a sentence corresponding to another sentence in response to a final result value from the first decoding model corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating a target sentence...” and the additional element of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, and  “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the generating of the target sentence comprises generating target sentences based on an output value output from the first decoding model at a first time in response to a word in the source sentence
the calculating of the reward information comprises calculating....reward information associated with the target sentences generated at the first time 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the generating of the target sentence comprises generating target sentences based on an output value output from the first decoding model at a first time in response to a word in the source sentence (generating a sentence based on an output value corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper); the calculating of the reward information comprises calculating....reward information associated with the target sentences generated at the first time (corresponds to mathematical calculation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating a target sentence...” and the additional element of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”, and the additional element of “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating...reward information...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, and  “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the generating of the target sentence comprises generating a specified number of target sentences by sampling an output value output from the first decoding model at a first time in response to a word in the source sentence 
the calculating of the reward information comprises calculating...reward information associated with the specified number of target sentences 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the generating of the target sentence comprises generating a specified number of target sentences by sampling an output value output from the first decoding model at a first time in response to a word in the source sentence (generating a sentence by sampling an output value output corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper); the calculating of the reward information comprises calculating...reward information associated with the specified number of target sentences (corresponds to mathematical calculation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating a target sentence...” and the additional element of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”, and the additional element of “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating...reward information...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, and  “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generating first target sentences based on an output value output from the first decoding model in response to each of words included in the source sentence
generating second target sentences in response to a final result value, among final result values output from the first decoding model in response to an entirety of the source sentence, being in a specified range
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generating first target sentences based on an output value output from the first decoding model in response to each of words included in the source sentence (generating a sentence based on an output value corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper); generating second target sentences in response to a final result value, among final result values output from the first decoding model in response to an entirety of the source sentence, being in a specified range (generating a sentence in response to a final result value corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating a target sentence...” and the additional element of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, and  “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the calculating of the reward information comprises calculating...first reward information associated with the first target sentences, and
calculating...second reward information associated with the second target sentences
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass wherein the calculating of the reward information comprises calculating...first reward information associated with the first target sentences and calculating...second reward information associated with the second target sentences (correspond to mathematical calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating a target sentence...” and the additional element of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”, and the additional element of “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “wherein the calculating of the reward information comprises calculating...first reward information associated with the first target sentences and calculating...second reward information associated with the second target sentences”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.


Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generating...a new target sentence corresponding to the source sentence;
calculating...reward information associated with the new target sentence; and
resetting a weight of each of nodes in the second decoding model based on the calculated reward information
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generating...a new target sentence corresponding to the source sentence (generating a sentence corresponding to another sentence corresponds to evaluation and judgment); calculating...reward information associated with the new target sentence (corresponds to mathematical calculation); resetting a weight of each of nodes in the second decoding model based on the calculated reward information (resetting weights (corresponds to mathematical relationships and equations, see Specification [00109]-[00111] and Fig. 4A) based on calculation of reward information (corresponds to mathematical calculation)).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating a target sentence...” and “calculating...reward information...”, and the additional element of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”, and the additional element of “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...a new target sentence corresponding to the source sentence”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, and  “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Please see analysis of claim 1.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating a target sentence...” and the additional element of “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculating reward information associated with the target sentence...”. The additional element of “processor implemented” and “non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model”, “processor implemented”, and “non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate a target sentence corresponding to a source sentence...
calculate reward information associated with the target sentence using a second decoding model...
generate an updated sentence generation model by resetting respective weights of nodes in the first decoding model based on the calculated reward information
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generate a target sentence corresponding to a source sentence (generating a sentence corresponding to another sentence corresponds to evaluation and judgment); calculate reward information associated with the target sentence using a second decoding model (corresponds to mathematical calculation); generate an updated sentence generation model by resetting respective weights of nodes in the first decoding model based on the calculated reward information (generating an updated model by resetting weights (corresponds to mathematical relationships and equations, see Specification [00109]-[00111] and Fig. 4A) based on calculation of reward information (corresponds to mathematical calculation)).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate a target sentence...” and the additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculate reward information associated with the target
sentence...”. The additional elements of “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.


Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
calculate the reward information based on a word sequence in which words included in the target sentence are arranged in an order different from an order of the words in the target sentence
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass calculate the reward information based on a word sequence in which words included in the target sentence are arranged in an order different from an order of the words in the target sentence (corresponds to mathematical calculation, relationship, and equation; see Specification [0083]-[0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate a target sentence...” and the additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculate reward information associated with the target
sentence...”. The additional elements of “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
calculate the reward information by calculating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass calculate the reward information by calculating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time (corresponds to mathematical calculation, relationship, and equation; see Specification [0083]-[0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate a target sentence...” and the additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculate reward information associated with the target
sentence...”. The additional elements of “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 21,
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 21 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
calculate the reward information by inputting, to the second decoding model, a word sequence in which characters included in each of words included in the target sentence are separated 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass calculate the reward information by inputting, to the second decoding model, a word sequence in which characters included in each of words included in the target sentence are separated (correspond to mathematical calculations; see Specification [00103]-[00106]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate a target sentence...” and the additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculate reward information associated with the target
sentence...”. The additional elements of “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 22,
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 22 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
calculate, based on the source sentence and a first character output from the second decoding model at a previous time, the reward information by calculating a probability that a second character is generated from the second decoding model at a current time 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass calculate, based on the source sentence and a first character output from the second decoding model at a previous time, the reward information by calculating a probability that a second character is generated from the second decoding model at a current time (corresponds to mathematical calculation, see Specification [00100]-[00105]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate a target sentence...” and the additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculate reward information associated with the target
sentence...”. The additional elements of “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 23,
Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 23 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate target sentences in response to a final result value, among final result values output from the first decoding model in response to the source sentence, being in a specified range 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generate target sentences in response to a final result value, among final result values output from the first decoding model in response to the source sentence, being in a specified range (generating a sentence corresponding to another sentence in response to a final result value from the first decoding model corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate a target sentence...” and the additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculate reward information associated with the target
sentence...”. The additional elements of “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 24,
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 24 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate target sentences based on an output value output from the first decoding model at a first time in response to a word in the source sentence
calculate reward information associated with the target sentences generated at the first time... 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generate target sentences based on an output value output from the first decoding model at a first time in response to a word in the source sentence (generating a sentence based on an output value corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper); calculate reward information associated with the target sentences generated at the first time (corresponds to mathematical calculation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate a target sentence...” and the additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculate reward information associated with the target
sentence...” and “calculate reward information associated with the target sentences generated at the first time”. The additional elements of “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 25,
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 25 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate first target sentences based on an output value output from the first decoding model in response to each of words in the source sentence
generate second target sentences in response to a final result value, among final result values output from the first decoding model in response to an entirety of the source sentence, being in a specified range
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generate first target sentences based on an output value output from the first decoding model in response to each of words in the source sentence (generating a sentence based on an output value corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper); generate second target sentences in response to a final result value, among final result values output from the first decoding model in response to an entirety of the source sentence, being in a specified range (generating a sentence in response to a final result value corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate a target sentence...” and the additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculate reward information associated with the target
sentence...”. The additional elements of “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 26,
Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 26 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
calculate...first reward information associated with the first target sentences, and
calculate...second reward information associated with the second target sentences 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass calculate...first reward information associated with the first target sentences, and calculate...second reward information associated with the second target sentences (correspond to mathematical calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate a target sentence...” and the additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculate reward information associated with the target
sentence...” and “calculate...first reward information...” and “calculate...second reward information...”. The additional elements of “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 27,
Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 27 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate...a new target sentence corresponding to the source sentence 
calculate...reward information associated with the new target sentence
reset respective weights of nodes in the second decoding model based on the calculated reward information
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generate...a new target sentence corresponding to the source sentence (generating a sentence corresponding to another sentence corresponds to evaluation and judgment); calculate...reward information associated with the new target sentence (corresponds to mathematical calculation); reset respective weights of nodes in the second decoding model based on the calculated reward information (resetting weights (corresponds to mathematical relationships and equations, see Specification [00109]-[00111] and Fig. 4A) based on calculation of reward information (corresponds to mathematical calculation)).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate a target sentence...” and “calculate...reward information associated with the new target sentence”, and the additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculate reward information associated with the target sentence...” and “generate...a new target sentence corresponding to the source sentence”. The additional elements of “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “a generator configured to”, “a calculator configured to”, and “an updater configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 11-19, 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Al Hasan et al. (US 11,068,660 B2) in view of Hendricks et al. (“Generating Visual Explanations”).
Regarding Claim 1,
Al Hasan et al. teaches A processor implemented method, comprising (Fig. 1 teaches processor implemented):
generating a target sentence corresponding to a source sentence using a first decoding model (Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches generating a target sentence corresponding to a source sentence using bidirectional RNN encoder-decoder (corresponds to first decoding model));
calculating reward information associated with the target sentence using a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model) wherein different paraphrases generated from respective models correspond to a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models).
Al Hasan et al. does not appear to explicitly teach generating an updated sentence generation model by resetting respective weights of nodes in the first decoding model based on the calculated reward information.
However, Hendricks et al. teaches generating an updated sentence generation model by resetting respective weights of nodes in the first decoding model based on the calculated reward information (Fig. 2 and Fig. 3 teach generating a joint classification and explanation model (corresponds to updated sentence generation model) that produces sentences that describe images wherein the joint classification and explanation model includes a recurrent explanation generator model (corresponds to a first decoding model) that decodes images and produces corresponding sentence descriptions; Fig. 3 and pg. 9 first full paragraph: 
    PNG
    media_image1.png
    193
    804
    media_image1.png
    Greyscale
 teach updating (correspond to resetting) weights of nodes in the recurrent explanation generator model (corresponds to a first decoding model) based on calculated reward information).
Al Hasan et al. and Hendricks et al. are analogous art to the claimed invention because they are directed to sentence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hendricks et al. to the disclosed invention of Al Hasan et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a novel reinforcement learning based loss which allows us to influence the kinds of sentences generated with a sentence level loss function” (Hendricks et al. pg. 16 Section 6).
Regarding Claim 5,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. further teaches wherein the first decoding model is a forward decoding model comprising a recurrent neural network (RNN), and the second decoding model is a backward decoding model comprising another RNN (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model); Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches the bidirectional RNN encoder-decoder (corresponds to first decoding model) is a forward decoding model comprising a recurrent neural network; Col. 3 lines 41-45: “the word-level attention-based model is a stacked residual word-level bidirectional LSTM network and the character-level attention-based model is a stacked residual character-level bidirectional LSTM network” teaches the stacked residual LSTM networks (corresponds to second decoding model) can be a bidirectional LSTM network, which corresponds to backward decoding model comprising another RNN).
Regarding Claim 11,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. further teaches wherein the generating of the target sentence comprises generating target sentences in response to a final result value, among final result values output from the first decoding model in response to the source sentence, being in a specified range (Col. 11 lines 32-53: “Reinforcement component 38 is configured to determine and/or utilize a reward function reinforcement learning model...Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function. The reward function measures how close the candidate paraphrase is to the source/target sentence context. The reward function can be defined by any sentence similarity function that can measure the similarity between two sentences in terms of meaningfulness, novelty, and grammaticality...Reinforcement component 38 is configured such that the paraphrase generated by system 10 is a highest ranked (e.g., based on the comparisons and/or "rewards") one of the candidate paraphrases” teaches generating the output paraphrases (corresponds to target sentences) in response to ensemble component containing multiple models (including first encoding model) generating output values representing the candidate paraphrases in response to the input source sentence, and determining which candidate paraphrase has output value that would render it the highest ranked (corresponds to value being in specified range wherein the range is associated with the ranking)).
Regarding Claim 12,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. further teaches wherein the generating of the target sentence comprises generating target sentences based on an output value output from the first decoding model at a first time in response to a word in the source sentence, and the calculating of the reward information comprises calculating, using the second decoding model, reward information associated with the target sentences generated at the first time (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model); Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models; Col. 8 lines 37-47: “As shown in FIG. 3, RNNs may resolve such sequence prediction problems as they typically possess three sets of shared parameters across the network: input to hidden weights (W) 302, hidden to hidden weights (U) 304, and hidden to output weights (V) 306. This weight sharing property allows RNNs to be suitable for variable-sized inputs in NLP problems. (As shown in FIG. 3, RNNs include an input layer 308, a hidden layer 310, and an output layer 312.) In FIG. 3, X0,1, . . . t refer to the input word/character at time, t; h0,1, . . . t refer to the corresponding hidden state at time, t; and y denotes the output” and Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teach generating target sentence at a first time based on output value y from a first RNN).
Regarding Claim 13,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. further teaches wherein the generating of the target sentence comprises generating a specified number of target sentences by sampling an output value output from the first decoding model at a first time in response to a word in the source sentence, and the calculating of the reward information comprises calculating, using the second decoding model, reward information associated with the specified number of target sentences (Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches generating a target sentence corresponding to a source sentence using bidirectional RNN encoder-decoder (corresponds to first decoding model); Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LSTM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches specified number of candidate paraphrases (target sentences) are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) by sampling output value at a first time in response to source sentence; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models).
Regarding Claim 14,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. further teaches wherein the generating of the target sentence comprises generating first target sentences based on an output value output from the first decoding model in response to each of words included in the source sentence (Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches generating a target sentence corresponding to a source sentence using bidirectional RNN encoder-decoder (corresponds to first decoding model) and its outputs), 
and generating second target sentences in response to a final result value, among final result values output from the first decoding model in response to an entirety of the source sentence, being in a specified range (Col. 11 lines 32-53: “Reinforcement component 38 is configured to determine and/or utilize a reward function reinforcement learning model...Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function. The reward function measures how close the candidate paraphrase is to the source/target sentence context. The reward function can be defined by any sentence similarity function that can measure the similarity between two sentences in terms of meaningfulness, novelty, and grammaticality...Reinforcement component 38 is configured such that the paraphrase generated by system 10 is a highest ranked (e.g., based on the comparisons and/or "rewards") one of the candidate paraphrases” teaches generating the output paraphrases (corresponds to target sentences) in response to ensemble component containing multiple models (including first encoding model) generating output values representing the candidate paraphrases in response to the input source sentence, and determining which candidate paraphrase has output value that would render it the highest ranked (corresponds to value being in specified range wherein the range is associated with the ranking)).
Regarding Claim 15,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 14.
Al Hasan et al. further teaches wherein the calculating of the reward information comprises calculating, using the second decoding model, first reward information associated with the first target sentences, and calculating, using the second decoding model, second reward information associated with the second target sentences (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model); Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models; Col. 11 lines 32-53: “Reinforcement component 38 is configured to determine and/or utilize a reward function reinforcement learning model...Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function. The reward function measures how close the candidate paraphrase is to the source/target sentence context. The reward function can be defined by any sentence similarity function that can measure the similarity between two sentences in terms of meaningfulness, novelty, and grammaticality...Reinforcement component 38 is configured such that the paraphrase generated by system 10 is a highest ranked (e.g., based on the comparisons and/or "rewards") one of the candidate paraphrases” teaches rewards are calculated for multiple candidate paraphrases, which corresponds to calculating a first reward for first target sentence and second reward for second sentence).
Regarding Claim 16,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. further teaches further comprising: generating, using the second decoding model, a new target sentence corresponding to the source sentence; calculating, using the first decoding model, reward information associated with the new target sentence (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model), which corresponds to generating, using the second decoding model, a new target sentence corresponding to the source sentence; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information includes selecting paraphrases (correspond to target sentences) generated from first and second encoding models (corresponds to using both first and second encoding models).
Hendricks et al. further teaches resetting a weight of each of nodes in the second decoding model based on the calculated reward information (Fig. 2 and Fig. 3 teach training a recurrent explanation generator model (corresponds to a first decoding model) that decodes images and produces corresponding sentence descriptions, wherein the next iteration of training of the recurrent explanation generator model generates a second decoding model; Fig. 3 and pg. 9 first full paragraph: 
    PNG
    media_image1.png
    193
    804
    media_image1.png
    Greyscale
 teach updating (correspond to resetting) weights of nodes in the recurrent explanation generator model (corresponds to second decoding model) based on calculated reward information).
Al Hasan et al. and Hendricks et al. are analogous art to the claimed invention because they are directed to sentence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hendricks et al. to the disclosed invention of Al Hasan et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a novel reinforcement learning based loss which allows us to influence the kinds of sentences generated with a sentence level loss function” (Hendricks et al. pg. 16 Section 6).
Regarding Claim 17,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. further teaches non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (Col. 12 line 59 to Col. 13 line 20 teaches computer-readable storage medium storing instructions; Col. 7 lines 1-3 teaches processor executing instructions).
Regarding Claim 18,
Al Hasan et al. teaches A sentence generating apparatus, comprising (Fig. 1 teaches processor implemented sentence generating apparatus):
a generator configured to generate a target sentence corresponding to a source sentence using a first decoding model (Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches generating a target sentence corresponding to a source sentence using bidirectional RNN encoder-decoder (corresponds to first decoding model); Fig. 1 teaches processor);
a calculator configured to calculate reward information associated with the target sentence using a second decoding model (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model) wherein different paraphrases generated from respective models correspond to a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models; Fig. 1 teaches processor); and 
an updater configured to... (Fig. 1 teaches processor).
Al Hasan et al. does not appear to explicitly teach generate an updated sentence generation model by resetting respective weights of nodes in the first decoding model based on the calculated reward information.
However, Hendricks et al. teaches generate an updated sentence generation model by resetting respective weights of nodes in the first decoding model based on the calculated reward information (Fig. 2 and Fig. 3 teach generating a joint classification and explanation model (corresponds to updated sentence generation model) that produces sentences that describe images wherein the joint classification and explanation model includes a recurrent explanation generator model (corresponds to a first decoding model) that decodes images and produces corresponding sentence descriptions; Fig. 3 and pg. 9 first full paragraph: 
    PNG
    media_image1.png
    193
    804
    media_image1.png
    Greyscale
 teach updating (correspond to resetting) weights of nodes in the recurrent explanation generator model (corresponds to a first decoding model) based on calculated reward information).
Al Hasan et al. and Hendricks et al. are analogous art to the claimed invention because they are directed to sentence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hendricks et al. to the disclosed invention of Al Hasan et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a novel reinforcement learning based loss which allows us to influence the kinds of sentences generated with a sentence level loss function” (Hendricks et al. pg. 16 Section 6).
Regarding Claim 19,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 18.
Al Hasan et al. further teaches wherein the calculator is further configured to calculate the reward information based on a word sequence in which words included in the target sentence are arranged in an order different from an order of the words in the target sentence (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model) wherein different paraphrases generated from respective models correspond to a word sequence in which words included in the target sentence are arranged in an order different from an order of the words in the target sentence; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models; Fig. 1 teaches processor).
Regarding Claim 21,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 18.
Al Hasan et al. further teaches wherein the calculator is further configured to calculate the reward information by inputting, to the second decoding model, a word sequence in which characters included in each of words included in the target sentence are separated (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model); Col. 10 lines 1-9: “the word-level and character-level LSTM networks are generated based on the words, characters, and/or other features of the training corpus (e.g., without the need for word and/or character-level embeddings). In such embodiments, the word-level sequence-to-sequence model is a stacked residual word-level bidirectional LSTM network and the character-level sequence-to-sequence model is a stacked residual character-level bidirectional LSTM network” teaches inputs to the stacked residual LSTM networks (corresponds to second decoding model) are word sequences in which characters included in words are separated; Col. 5 lines 36-43: “A specific user 12 may only be interested in a fraction of the information conveyed in a report, for example, as a reminder during a medical intervention, treatment planning, and/or at other times. Using clinical paraphrase generation as an example, system 10 is configured to paraphrase language in clinical documents such that a user 12 may quickly come up to speed with the latest information relevant to a particular patient” teaches candidate paraphrases (correspond to target sentences) generated from the models contain information from the input training data; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models; Fig. 1 teaches processor).
Regarding Claim 23,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 21.
Al Hasan et al. further teaches wherein the generator is further configured to generate target sentences in response to a final result value, among final result values output from the first decoding model in response to the source sentence, being in a specified range (Col. 11 lines 32-53: “Reinforcement component 38 is configured to determine and/or utilize a reward function reinforcement learning model...Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function. The reward function measures how close the candidate paraphrase is to the source/target sentence context. The reward function can be defined by any sentence similarity function that can measure the similarity between two sentences in terms of meaningfulness, novelty, and grammaticality...Reinforcement component 38 is configured such that the paraphrase generated by system 10 is a highest ranked (e.g., based on the comparisons and/or "rewards") one of the candidate paraphrases” teaches generating the output paraphrases (corresponds to target sentences) in response to ensemble component containing multiple models (including first encoding model) generating output values representing the candidate paraphrases in response to the input source sentence, and determining which candidate paraphrase has output value that would render it the highest ranked (corresponds to value being in specified range wherein the range is associated with the ranking); Fig. 1 teaches processor).
Regarding Claim 24,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 21.
Al Hasan et al. further teaches wherein the generator is further configured to generate target sentences based on an output value output from the first decoding model at a first time in response to a word in the source sentence, and the calculator is further configured to calculate reward information associated with the target sentences generated at the first time using the second decoding model (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model); Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models; Col. 8 lines 37-47: “As shown in FIG. 3, RNNs may resolve such sequence prediction problems as they typically possess three sets of shared parameters across the network: input to hidden weights (W) 302, hidden to hidden weights (U) 304, and hidden to output weights (V) 306. This weight sharing property allows RNNs to be suitable for variable-sized inputs in NLP problems. (As shown in FIG. 3, RNNs include an input layer 308, a hidden layer 310, and an output layer 312.) In FIG. 3, X0,1, . . . t refer to the input word/character at time, t; h0,1, . . . t refer to the corresponding hidden state at time, t; and y denotes the output” and Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teach generating target sentence at a first time based on output value y from a first RNN; Fig. 1 teaches processor).


Regarding Claim 25,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 21.
Al Hasan et al. further teaches wherein the generator is further configured to generate first target sentences based on an output value output from the first decoding model in response to each of words in the source sentence (Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches generating a target sentence corresponding to a source sentence using bidirectional RNN encoder-decoder (corresponds to first decoding model) and its outputs; Fig. 1 teaches processor), 
and generate second target sentences in response to a final result value, among final result values output from the first decoding model in response to an entirety of the source sentence, being in a specified range (Col. 11 lines 32-53: “Reinforcement component 38 is configured to determine and/or utilize a reward function reinforcement learning model...Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function. The reward function measures how close the candidate paraphrase is to the source/target sentence context. The reward function can be defined by any sentence similarity function that can measure the similarity between two sentences in terms of meaningfulness, novelty, and grammaticality...Reinforcement component 38 is configured such that the paraphrase generated by system 10 is a highest ranked (e.g., based on the comparisons and/or "rewards") one of the candidate paraphrases” teaches generating the output paraphrases (corresponds to target sentences) in response to ensemble component containing multiple models (including first encoding model) generating output values representing the candidate paraphrases in response to the input source sentence, and determining which candidate paraphrase has output value that would render it the highest ranked (corresponds to value being in specified range wherein the range is associated with the ranking)).
Regarding Claim 26,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 25.
Al Hasan et al. further teaches wherein the calculator is further configured to calculate, using the second decoding model, first reward information associated with the first target sentences, and calculate, using the second decoding model, second reward information associated with the second target sentences (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model); Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models; Col. 11 lines 32-53: “Reinforcement component 38 is configured to determine and/or utilize a reward function reinforcement learning model...Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function. The reward function measures how close the candidate paraphrase is to the source/target sentence context. The reward function can be defined by any sentence similarity function that can measure the similarity between two sentences in terms of meaningfulness, novelty, and grammaticality...Reinforcement component 38 is configured such that the paraphrase generated by system 10 is a highest ranked (e.g., based on the comparisons and/or "rewards") one of the candidate paraphrases” teaches rewards are calculated for multiple candidate paraphrases, which corresponds to calculating a first reward for first target sentence and second reward for second sentence; Fig. 1 teaches processor).
Regarding Claim 27,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 21.
Al Hasan et al. further teaches wherein the generator is further configured to generate, using the second decoding model, a new target sentence corresponding to the source sentence, the calculator is further configured to calculate, using the first decoding model, reward information associated with the new target sentence, and the updater is further configured to... (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model), which corresponds to generating, using the second decoding model, a new target sentence corresponding to the source sentence; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information includes selecting paraphrases (correspond to target sentences) generated from first and second encoding models (corresponds to using both first and second encoding models; Fig. 1 teaches processor).
Hendricks et al. further teaches reset respective weights of nodes in the second decoding model based on the calculated reward information. (Fig. 2 and Fig. 3 teach training a recurrent explanation generator model (corresponds to a first decoding model) that decodes images and produces corresponding sentence descriptions, wherein the next iteration of training of the recurrent explanation generator model generates a second decoding model; Fig. 3 and pg. 9 first full paragraph: 
    PNG
    media_image1.png
    193
    804
    media_image1.png
    Greyscale
 teach updating (correspond to resetting) weights of nodes in the recurrent explanation generator model (corresponds to second decoding model) based on calculated reward information).
Al Hasan et al. and Hendricks et al. are analogous art to the claimed invention because they are directed to sentence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hendricks et al. to the disclosed invention of Al Hasan et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a novel reinforcement learning based loss which allows us to influence the kinds of sentences generated with a sentence level loss function” (Hendricks et al. pg. 16 Section 6).

Claims 2-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Al Hasan et al. (US 11,068,660 B2) in view of Hendricks et al. (“Generating Visual Explanations”) and further in view of Yu et al. (“SeqGAN: Sequence Generative Adversarial Nets with Policy Gradient”).
Regarding Claim 2,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. in view of Hendricks et al. does not appear to explicitly teach wherein the calculating of the reward information comprises calculating the reward information based on a probability that each of words included in the target sentence is generated from the second decoding model.
However, Yu et al. teaches wherein the calculating of the reward information comprises calculating the reward information based on a probability that each of words included in the target sentence is generated from the second decoding model (Fig. 1 and pg. 2853 last paragraph to pg. 2854: “As illustrated in Figure 1, the discriminative model Dφ is trained by providing positive examples from the real sequence data and negative examples from the synthetic sequences generated from the generative model Gθ. At the same time, the generative model Gθ is updated by employing a policy gradient and MC search on the basis of the expected end reward received from the discriminative model Dφ. The reward is estimated by the likelihood that it would fool the discriminative model Dφ” and pg. 2854 first to second full paragraph: “The rational of the objective function for a sequence is that starting from a given initial state, the goal of the generator is to generate a sequence which would make the discriminator consider it is real. The next question is how to estimate the action-value function. In this paper, we use the REINFORCE algorithm...and consider the estimated probability of being real by the discriminator...as the reward” teach calculating the reward based on a probability the sequence (corresponds to target sentence) is real or not, which corresponds to probability that the words in the sequence is generated from a generative model (corresponds to second decoding model) or is real data; pg. 2855 third full paragraph: “We use recurrent neural networks (RNNs)...as the generative model. An RNN maps the input embedding representations...of the sequence...into a sequence of hidden states...by using the update function g recursively...a softmax output layer z maps the hidden states into the output token distribution” teaches the generative model maps the input embedding representations to output token distribution, thus rendering a decoding model; pg. 2857 third full paragraph: “For text generation scenarios, we apply the proposed Seq-GAN to generate Chinese poems and Barack Obama political speeches. In the poem composition task, we use a corpus5 of 16,394 Chinese quatrains, each containing four lines of twenty characters in total...In the Obama political speech generation task, we use a corpus6, which is a collection of 11,092 paragraphs from Obama’s political speeches” teaches the sequences can be considered sentences).
Al Hasan et al., Hendricks et al., and Yu et al. are analogous art to the claimed invention because they are directed to sentence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Yu et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a] benefit of using the discriminator Dφ as a reward function is that it can be dynamically updated to further improve the generative model iteratively” (Yu et al. pg. 2854 third full paragraph).
Regarding Claim 3,
Al Hasan et al. in view of Hendricks et al. in view of Yu et al. teaches the method of claim 2.
Yu et al. further teaches wherein the calculating of the reward information further comprises calculating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time (Fig. 1 and pg. 2853 last paragraph to pg. 2854: “As illustrated in Figure 1, the discriminative model Dφ is trained by providing positive examples from the real sequence data and negative examples from the synthetic sequences generated from the generative model Gθ. At the same time, the generative model Gθ is updated by employing a policy gradient and MC search on the basis of the expected end reward received from the discriminative model Dφ. The reward is estimated by the likelihood that it would fool the discriminative model Dφ” and pg. 2854 first to second full paragraph: “The rational of the objective function for a sequence is that starting from a given initial state, the goal of the generator is to generate a sequence which would make the discriminator consider it is real. The next question is how to estimate the action-value function. In this paper, we use the REINFORCE algorithm...and consider the estimated probability of being real by the discriminator...as the reward” teach calculating the reward by, based on real sequence data (corresponds to source sentence) and synthetic sequence data, calculating a probability the synthetic sequence is real or not, which corresponds to probability that the words in the sequence is generated from a generative model (corresponds to second decoding model) or is real data at a current time; pg. 2855 third full paragraph: “We use recurrent neural networks (RNNs)...as the generative model. An RNN maps the input embedding representations...of the sequence...into a sequence of hidden states...by using the update function g recursively...a softmax output layer z maps the hidden states into the output token distribution” teaches the generative model maps the input embedding representations to output token distribution, thus rendering a decoding model; pg. 2857 third full paragraph: “For text generation scenarios, we apply the proposed Seq-GAN to generate Chinese poems and Barack Obama political speeches. In the poem composition task, we use a corpus5 of 16,394 Chinese quatrains, each containing four lines of twenty characters in total...In the Obama political speech generation task, we use a corpus6, which is a collection of 11,092 paragraphs from Obama’s political speeches” teaches the sequences can be considered sentences; pg. 2853 last full paragraph:
    PNG
    media_image2.png
    210
    396
    media_image2.png
    Greyscale
 teaches the generative model produces first word output at a previous time).
Al Hasan et al., Hendricks et al., and Yu et al. are analogous art to the claimed invention because they are directed to sentence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Yu et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a] benefit of using the discriminator Dφ as a reward function is that it can be dynamically updated to further improve the generative model iteratively” (Yu et al. pg. 2854 third full paragraph).
Regarding Claim 4,
Al Hasan et al. in view of Hendricks et al. in view of Yu et al. teaches the method of claim 2.
Al Hasan et al. further teaches wherein the calculating of the reward information further comprises calculating the reward information based on a word sequence in which the words included in the target sentence are arranged in an order different from an order of the words in the target sentence (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model) wherein different paraphrases generated from respective models correspond to a word sequence in which words included in the target sentence are arranged in an order different from an order of the words in the target sentence; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models).
Regarding Claim 20,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 19.
Al Hasan et al. further teaches wherein the calculator is further configured to calculate the reward information (Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information).
Al Hasan et al. in view of Hendricks et al. does not appear to explicitly teach calculate the reward information by calculating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time.
However, Yu et al. teaches calculate the reward information by calculating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time (Fig. 1 and pg. 2853 last paragraph to pg. 2854: “As illustrated in Figure 1, the discriminative model Dφ is trained by providing positive examples from the real sequence data and negative examples from the synthetic sequences generated from the generative model Gθ. At the same time, the generative model Gθ is updated by employing a policy gradient and MC search on the basis of the expected end reward received from the discriminative model Dφ. The reward is estimated by the likelihood that it would fool the discriminative model Dφ” and pg. 2854 first to second full paragraph: “The rational of the objective function for a sequence is that starting from a given initial state, the goal of the generator is to generate a sequence which would make the discriminator consider it is real. The next question is how to estimate the action-value function. In this paper, we use the REINFORCE algorithm...and consider the estimated probability of being real by the discriminator...as the reward” teach calculating the reward by, based on real sequence data (corresponds to source sentence) and synthetic sequence data, calculating a probability the synthetic sequence is real or not, which corresponds to probability that the words in the sequence is generated from a generative model (corresponds to second decoding model) or is real data at a current time; pg. 2855 third full paragraph: “We use recurrent neural networks (RNNs)...as the generative model. An RNN maps the input embedding representations...of the sequence...into a sequence of hidden states...by using the update function g recursively...a softmax output layer z maps the hidden states into the output token distribution” teaches the generative model maps the input embedding representations to output token distribution, thus rendering a decoding model; pg. 2857 third full paragraph: “For text generation scenarios, we apply the proposed Seq-GAN to generate Chinese poems and Barack Obama political speeches. In the poem composition task, we use a corpus5 of 16,394 Chinese quatrains, each containing four lines of twenty characters in total...In the Obama political speech generation task, we use a corpus6, which is a collection of 11,092 paragraphs from Obama’s political speeches” teaches the sequences can be considered sentences; pg. 2853 last full paragraph:
    PNG
    media_image2.png
    210
    396
    media_image2.png
    Greyscale
 teaches the generative model produces first word output at a previous time).
Al Hasan et al., Hendricks et al., and Yu et al. are analogous art to the claimed invention because they are directed to sentence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Yu et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a] benefit of using the discriminator Dφ as a reward function is that it can be dynamically updated to further improve the generative model iteratively” (Yu et al. pg. 2854 third full paragraph).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Al Hasan et al. (US 11,068,660 B2) in view of Hendricks et al. (“Generating Visual Explanations”) and further in view of Bahdanau et al. (“AN ACTOR-CRITIC ALGORITHM FOR SEQUENCE PREDICTION”).
Regarding Claim 6,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. in view of Hendricks et al. does not appear to explicitly teach wherein the resetting of the respective weights comprises calculating, using the first decoding model, policy information associated with the target sentence, and resetting the respective weights based on the respective weights corresponding to a specified condition, using the calculated policy information and the calculated reward information.
However, Bahdanau et al. teaches wherein the resetting of the respective weights comprises calculating, using the first decoding model, policy information associated with the target sentence, and resetting the respective weights based on the respective weights corresponding to a specified condition, using the calculated policy information and the calculated reward information (Algorithm 1 Step 6 teaches updating the weights of the critic and actor models (corresponds to resetting weights) based on respective weights corresponding to the specified condition in Algorithm 1 Step 1 and based on output values;  pg. 3 fourth full paragraph:
    PNG
    media_image3.png
    605
    824
    media_image3.png
    Greyscale
teaches the RNN (corresponds to first decoding model) calculates the output values based on reward information and policy information in the form of actions and returns).
Al Hasan et al., Hendricks et al., and Bahdanau et al. are analogous art to the claimed invention because they are directed to sequence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Bahdanau et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al.
One of ordinary skill in the arts would have been motivated to make this modification leverage “an actor-critic approach to sequence prediction” that “takes the task objective into account during training and uses the ground-truth output to aid the critic in its prediction of intermediate targets for the actor” and “leads to significant improvements over maximum likelihood training on both a synthetic task and a machine translation benchmark” (Bahdanau et al. pg. 11 first paragraph).
Regarding Claim 7,
Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al. teaches the method of claim 6.
Bahdanau et al. further teaches wherein the calculating of the policy information comprises calculating the policy information based on a probability that each of words included in the target sentence is generated from the first decoding model (pg. 3 third and fourth full paragraphs 
    PNG
    media_image4.png
    355
    801
    media_image4.png
    Greyscale
and pg. 2 last paragraph: 
    PNG
    media_image5.png
    104
    784
    media_image5.png
    Greyscale
 teach calcualting actions and returns (correspond to policy informatino)  based on proabilities of the tokens (words) included in the target sentence generated from the RNN (corresponds to first dceoding model)).
Al Hasan et al., Hendricks et al., and Bahdanau et al. are analogous art to the claimed invention because they are directed to sequence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Bahdanau et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al.
One of ordinary skill in the arts would have been motivated to make this modification leverage “an actor-critic approach to sequence prediction” that “takes the task objective into account during training and uses the ground-truth output to aid the critic in its prediction of intermediate targets for the actor” and “leads to significant improvements over maximum likelihood training on both a synthetic task and a machine translation benchmark” (Bahdanau et al. pg. 11 first paragraph).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Al Hasan et al. (US 11,068,660 B2) in view of Hendricks et al. (“Generating Visual Explanations”) in view of Bahdanau et al. (“AN ACTOR-CRITIC ALGORITHM FOR SEQUENCE PREDICTION”) and further in view of Ren et al. (“Deep Reinforcement Learning-based Image Captioning with Embedding Reward”).


Regarding Claim 8,
Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al. teaches the method of claim 7.
Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al. does not appear to explicitly teach wherein the calculating of the policy information further comprises calculating, based on the source sentence and a first word output from the first decoding model at a previous time, a probability that a second word is generated from the first decoding model at a current time.
However, Ren et al. teaches wherein the calculating of the policy information further comprises calculating, based on the source sentence and a first word output from the first decoding model at a previous time, a probability that a second word is generated from the first decoding model at a current time (pg. 3 Sections 3.1.1 & 3.1.2: 
    PNG
    media_image6.png
    273
    460
    media_image6.png
    Greyscale
 and 
Fig. 1 and caption: “Figure 1. Illustration of the proposed decision-making framework. During our lookahead inference procedure, we utilize a “policy network” and a “value network” to collaboratively predict the word for each time step. The policy network provides an action prediction that locally predicts the next word according to current state. The value network provides a reward prediction that globally evaluates all possible extensions of the current state” teach calculating probability that a second word is generated from decision-making framework model (including value network and policy network) at a current time based on first word output from a previous time wherein the word generation process is represented by state-action space and the words predicted until a time step correspond to a source sentence).
Al Hasan et al., Hendricks et al., Bahdanau et al., and Ren et al. are analogous art to the claimed invention because they are directed to sequence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Ren et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al.
One of ordinary skill in the arts would have been motivated to make this modification leverage “a novel decision-making framework for image captioning utilizing a policy network and a value network” that “achieves state-of-the-art performance on the MS COCO dataset” (Ren et al. pg. 2 second full paragraph).
Regarding Claim 9,
Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al. teaches the method of claim 6.
Al Hasan et al. further teaches the target sentences are generated from the source sentence using the first decoding model (Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches generating a target sentence corresponding to a source sentence using bidirectional RNN encoder-decoder (corresponds to first decoding model); Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases (target sentences) are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model)).
Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al. does not appear to explicitly teach wherein the resetting of the respective weights further comprises resetting weights that maximize an objective function defined by reward information and policy information associated with each of target sentences.
However, Ren et al. teaches wherein the resetting of the respective weights further comprises resetting weights that maximize an objective function defined by reward information and policy information associated with each of target sentences (Fig. 1 teaches a decision-making model (corresponds to first decoding model) that decodes an image to generate a sentence wherein the first decoding model includes both a policy network and a value network; Fig. 2 teaches both the policy network and the value network include a RNN; pg. 4 Section 3.2: “We fix the CNNe weight, and learn the RNNe weights” teaches learning (training) the RNN includes updating weights of the RNN; pg. 4 Section 3.3:

    PNG
    media_image7.png
    48
    466
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    88
    467
    media_image8.png
    Greyscale
 
teaches learning policy network and value network (each includes an RNN) using deep reinforcement learning, which includes maximizing an objective function defined by reward information and policy information associated with the target sentences (see Fig. 1)).
Al Hasan et al., Hendricks et al., Bahdanau et al., and Ren et al. are analogous art to the claimed invention because they are directed to sequence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Ren et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al.
One of ordinary skill in the arts would have been motivated to make this modification leverage “a novel decision-making framework for image captioning utilizing a policy network and a value network” that “achieves state-of-the-art performance on the MS COCO dataset” (Ren et al. pg. 2 second full paragraph).
Regarding Claim 10,
Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al. teaches the method of claim 6.
Al Hasan et al. further teaches target sentences are generated from the source sentence using the first decoding model (Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches generating a target sentence corresponding to a source sentence using bidirectional RNN encoder-decoder (corresponds to first decoding model); Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases (target sentences) are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model)).
Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al. does not appear to explicitly teach wherein the resetting of the respective weights further comprises resetting weights that minimize a loss function defined by an objective function and a probability that a predetermined correct sentence for the source sentence is generated from the first decoding model, and...and the objective function is defined by reward information and policy information associated with each of the target sentences.
However, Ren et al. teaches wherein the resetting of the respective weights further comprises resetting weights that minimize a loss function defined by an objective function and a probability that a predetermined correct sentence for the source sentence is generated from the first decoding model, and...and the objective function is defined by reward information and policy information associated with each of the target sentences (Fig. 1 teaches a decision-making model (corresponds to first decoding model) that decodes an image to generate a sentence wherein the first decoding model includes both a policy network and a value network; Fig. 2 teaches both the policy network and the value network include a RNN; pg. 4 Section 3.2: “We fix the CNNe weight, and learn the RNNe weights” teaches learning (training) the RNN includes updating weights of the RNN; pg. 4 Section 3.3:

    PNG
    media_image9.png
    336
    464
    media_image9.png
    Greyscale
teaches learning policy network (which includes an RNN) using deep reinforcement learning, which includes minimizing a loss function defined by an objective function and probability for the agent to take actions at each state 
    PNG
    media_image10.png
    21
    80
    media_image10.png
    Greyscale
, which corresponds to probability that a predetermined correct sentence for the source sentence is generated from the first decoding model; the objective function is defined by reward information and policy information such as state and action).
Al Hasan et al., Hendricks et al., Bahdanau et al., and Ren et al. are analogous art to the claimed invention because they are directed to sequence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Ren et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al.
One of ordinary skill in the arts would have been motivated to make this modification leverage “a novel decision-making framework for image captioning utilizing a policy network and a value network” that “achieves state-of-the-art performance on the MS COCO dataset” (Ren et al. pg. 2 second full paragraph).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Al Hasan et al. (US 11,068,660 B2) in view of Hendricks et al. (“Generating Visual Explanations”) and further in view of Ren et al. (“Deep Reinforcement Learning-based Image Captioning with Embedding Reward”).
Regarding Claim 22,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 21.
Al Hasan et al. further teaches wherein the calculator is further configured to (Fig. 1 teaches processor).
Al Hasan et al. in view of Hendricks et al. does not appear to explicitly teach calculate, based on the source sentence and a first character output from the second decoding model at a previous time, the reward information by calculating a probability that a second character is generated from the second decoding model at a current time.
However, Ren et al. teaches calculate, based on the source sentence and a first character output from the second decoding model at a previous time, the reward information by calculating a probability that a second character is generated from the second decoding model at a current time (pg. 3 Sections 3.1.1 & 3.1.2: 
    PNG
    media_image6.png
    273
    460
    media_image6.png
    Greyscale
 and 
Fig. 1 and caption: “Figure 1. Illustration of the proposed decision-making framework. During our lookahead inference procedure, we utilize a “policy network” and a “value network” to collaboratively predict the word for each time step. The policy network provides an action prediction that locally predicts the next word according to current state. The value network provides a reward prediction that globally evaluates all possible extensions of the current state” teach calculating probability that a second word is generated from decision-making framework model (including value network and policy network) at a current time based on first word output from a previous time wherein the word generation process is represented by state-action space and the words predicted until a time step correspond to a source sentence; Fig. 1 teaches words can be one character).
Al Hasan et al., Hendricks et al., and Ren et al. are analogous art to the claimed invention because they are directed to sequence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Ren et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al. 
One of ordinary skill in the arts would have been motivated to make this modification leverage “a novel decision-making framework for image captioning utilizing a policy network and a value network” that “achieves state-of-the-art performance on the MS COCO dataset” (Ren et al. pg. 2 second full paragraph).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: TATA et al. (US 2018/0329987 A1) teaches a narrative response generator that receives a user data query specifying variables and data sources from which to extract information desired by a user, which is relevant to Fig. 1 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/               Examiner, Art Unit 2125